DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moeskjaer et al., US 2010/0051168 (hereinafter referred to as Moekjaer) in view of So, US Re. 35890 (hereinafter So).
Regarding claim 1, Moeskjaer teaches (at least in Figures 4-6) a thermal management device (60) for electronic components, comprising: (a) a multi-sided heat spreader element defining a longitudinal axis and comprising a longitudinally extending multi-sided wall and an internal space at least partly enclosed within the multi-sided wall (60), the multi-sided wall having an inner surface, an outer surface and longitudinally spaced first and second ends (see Figures 4-6); (b) a plurality of electronic components mounted to the outer surface of the wall of the heat spreader element (66); and (c) a flow space for a cooling medium provided in the internal space of the heat spreader element (see Figures 4-6).  Moeskjaer fails to teach the heat spreader is formed from one piece of bendable metal.
However, in the same field of endeavor of light emitting devices, So teaches the tubular heat spreader element comprises at least one layer of a thermally conductive metal which is bendable from a flat shape to the shape of said multi-sided wall (Figures 1 and 2, element 30).  Further, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide either separate sections of heat conductive metal to form a multifaceted structure, or to provide one piece of metal and bend it as desired to create a multifaceted structure, as set forth in So.
Regarding claim 2, Moeskjaer and So teach the invention as explained above and Moeskjaer further teaches a plurality of upstanding fins which are provided along, and in thermal contact with, at least one of the inner and outer surfaces of the multi-sided wall of the heat spreader element (Figures 4-6).
Regarding claim 3, Moeskjaer and So teach the invention as explained above and Moeskjaer further teaches wherein at least some of said upstanding fins have free edges extending substantially transverse to the longitudinal axis (Figures 4-6).
Regarding claims 8, 9, and 12, Moeskjaer and So teach the invention as explained above.  Further, it is the position of the examiner that the process of bending a piece of metal into pre-measured sections is well known to those of ordinary skill in the art and the method of doing so would be an ordinary matter of design choice.  Further, it would have been an ordinary matter of design choice for one of ordinary skill in the art at the time of filing to provide either a smooth tubular structure or a multifaceted tubular structure, as taught by Moeskjaer and So.
Regarding claim 16, Moeskjaer and So teach the invention as explained above, and Moeskjaer further teaches wherein the plurality of electronic components comprises a plurality of light-emitting diodes (LEDs) (Figures 4-6); wherein the thermal management device further comprises a fan unit located proximate to the first end or the second end of the multi-sided wall of the heat spreader element ([0022]), the fan unit being adapted to circulate the cooling medium through the interior space of the heat spreader element ([0086]); wherein the fan unit includes a temperature-responsive proportional speed control to maintain the LEDs at a specific temperature in order to maintain a specific color or light output (id).
.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moeskjaer in view of So and further in view of Ramer et al., US 2013/0049018 (hereinafter Ramer).
	Regarding claims 4-6, Moeskjaer and So teach the invention as explained above regarding claim 1, but are silent as to a two phase cooling element.  However, in the same field of endeavor of light emitting elements, Ramer teaches the heat spreader element comprises at least one two-phase cooling element, wherein each said two-phase cooling element is a vapor chamber or a heat pipe, wherein each of the at least one two-phase cooling elements is elongated along the longitudinal axis; wherein each of the at least one two-phase cooling elements includes an evaporation zone and a condensation zone; and wherein each of the plurality of electronic components is located on top of and in thermal contact with the evaporation zone of one of the at least one two- phase cooling elements, further comprising a plurality of upstanding fins, each of which is provided on, and in thermal contact with, the inner surface or the outer surface of the multi-sided wall; and wherein each of the upstanding fins is located on top of and in thermal contact with the condensation zone of one of the two-phase cooling elements (Figure 1).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize a two phase cooling element in order to add efficiency to the heat spreader by allowing for cyclical removal of heat and regeneration of the cooling abilities.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moeskjaer in view of Ramer et al., US 2013/0049018 (hereinafter Ramer).
Regarding claim 20, Moeskjaer teaches (at least in Figures 4-6) an LED device comprising a plurality of LEDs (66) and a thermal management device (60) for controlling temperature and wavelength of radiation emitted by the plurality of LEDs, the thermal management device comprising: (a) a multi-sided heat spreader element (60) defining a longitudinal axis and comprising a longitudinally extending multi-sided wall and an internal space at least partly enclosed within the multi-sided wall, the multi-sided wall having an inner surface, an outer surface on which the LEDs are supported (see Figures 4-5).  
	Moeskjaer is silent as to the two phase cooling element.  However, in the same field of endeavor of light emitting devices, Ramer teaches at least one two-phase cooling element, wherein each said two-phase cooling element is a vapor chamber or a heat pipe; wherein each of the at least one two-phase cooling elements is elongated along the longitudinal axis; wherein each of the at least one two-phase cooling elements includes an evaporation zone in thermal contact with one or more of the LEDs, and a condensation zone spaced from the LEDs along the longitudinal axis; (c) a flow space for a cooling medium provided in the internal space of the heat spreader element; and (d) a temperature-controlled fan unit adapted to circulate the cooling medium through the interior space of the heat spreader element, wherein the fan is operable to control a temperature and a wavelength of radiation emitted by the LEDs based on a temperature of at least one of the heat spreader element, the at least one two-phase cooling element, and the LEDs (Figure 1 and [0012]).  It would have been obvious for one of ordinary skill in the art at the time of filing to provide a two phase cooling element as well as a fan in order to increase the efficiency of the cooling element taught by Moeskjaer.
Allowable Subject Matter
Claims 7, 10, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875